By the Court.

Lumpkin, J.
delivering the opinion.
Was the Circuit Court right in holding that the Terrys might accept of 680 acres of pine land, in lieu of the 800 stipulated by Dozier to be furnished for the use of the saw-mill, without discharging Bethune, the surety ?
[1.] No principle of law is better settled at this day, than that the undertaking of the surety, being one stricti juris, he cannot, either at Law or in Equity, be bound farther or otherwise, than he is by the very terms of his contract; and that if the parties to the original contract think proper to change the terms of it without the consent of the surety, (which it is not disputed they have a right to do,) the surety is discharged.
*239He is not bound by the old contract, for that has been abrogated by the new; neither is he bound by the new contract, because he is no party to it; neither can it be split into parts, so as to be his contract to a certain extent and not for the residue ; he is either bound in toto or not at all.
Neither is it of any consequence that the alteration in the contract is trivial, nor even that it is for the advantage of the surety. JVon hcec in feeder a veni, is an answer in the mouth of the surety, from which the obligee can never extricate his case, however innocently or by whatever kind intentions to all parties, he may have been actuated. Mackay and McDonald vs. Dodge and Mackay, survivors, &c. 5 Ala. R. 388. Walsh vs. Bertie, 10 Johns. R. 180. Leavett vs. Savage, 16 Maine, 72. The Bank of Washington vs. Barrington and others, 2 Penn. R. 27. Miller vs. Stewart, 4 Wash. C .C. R. 26. United States vs. Kirkpatrick, 7 Wheat. 720. United States vs. Vanzant, 11 Wheat. 184. Whetcher vs. Hall, 5 B. & C. 269, (11 Eng. Com. Law, 225.) Herd vs. Nadham, 1 East, 619. Campbell vs. French, 2 H. Black. 163. 6 T. R. 200. Barker vs. Barker, 1 T. R. 289. Strange vs. Lee, 3 East, 484. Myers vs. Edge, 7 T. R. 254.
I will refer briefly to the principles established in several of these leading cases, and apply them to the one before the Court.
In Miller vs. Stewart, Mr. Justice Washington stated, by way of illustration, that if the obligee, by a subsequent agreement with his debtor, the principal obligor, agree with him to enlarge the time stipulated in the bond for payment or performance, even for a day,- and upon the terms of the principal paying up a part of the debt immediately and giving additional security, both of which conditions are manifestly advantageous to the surety, by diminishing his responsibility; still if such agreement received not the sanction of the surety, he is discharged, upon the ground that the terms of the contract to which he was bound, being changed without his consent, it is a different contract from that which he engaged to guaranty, and consequently not his contract.
In Mackay and McDonald vs. Dodge and Mackay, survivors, &c. *240the Supreme Court of Alabama say, w It is not however necessary that it should appear that the surety has been injured necessarily by the alteration, ruor would it make any difference if it was evident he was to be benefited by it. It is a sufficient answer that it is not the contract for the performance of which he was surety.”
The case of Whitcher vs. Hall, affords a striking example of the tenacity with which this rule is adhered to. The facts were that the defendant was surety for another to the plaintiff, for the milking of 30 cows, at £7 10s. each, per annum; subsequently an agreement was entered into, withput the consent of the surety, that the hirer was to have 28 cows for one half of the year, and 32 for the remainder. The Court held that it was a new bargain, which was not binding on the surety, who had a right to insist on a literal performance of the contract; that there might be but little difference between the two contracts, but that the true question was, whether the contract sought to be enforced against the surety, was the one for the performance of which he was bound.
Judge Ormond thinks that this case may have been pushed to the very verge of propriety; he nevertheless, very properly adds, that it places in a strong point of view, the inflexibility of purpose with which the rule that no change shall be made in the terms or mode of performance of a eoutract, without consent of the surety, is adhered to by the Courts.
But while the learned Judge who decided this case, concedes the rule, he holds that it is in the power of the principal to accept of something less than was stipulated' to be done by the other party, without consulting the surety; and that this is in fact no new agreement, but a continuance of the original bargain.
But we hold it to be the duty of the obligee to aver and prove the performance, not substantially, but literally, of the original agreement. It is a condition precedent to his right of recovery. But the Court held otherwise, both by its decision upon the demurrer to the declaration and its charge to the Jury.
If I covenant with an individual, that in consideration that he will lease me 800 acres of land, to be used for cutting stocks *241to supply a saw-mill, I will allow him so much lumber as rent, and I subsequently accept of a .less quantity, i. e. 680 acres, is not this necessarily a new contract ? And does it require any other stipulation in order that it shall take the place of the original bargain ? Is it not substituted by legal implication ? If the principal may accept 680 acres in the present case, why not 100 or any other quantity ? And if he could alter the contract, by-waiving the fulfilment in. this particular, why not in any other ? Shall it be left to the other parties, or evento the Courts, to de-' termine, whether the alteration is to the benefit or prejudice of the surety ? Better, in this State especially, where every thing has been done which the ingenuity of the Legislature could devise, to protect sureties, to adhere rigidly to the rule, that where any alteration is made in the contract, whether by a new agreement, either express or implied, and although the situation of the surety may not thereby be made worse, that still he shall be' discharged.
Ideo consideratum est, that the judgment below be reversed.
[3.] As to the question of notice, we think the law was properly submitted to the Jury.